Citation Nr: 1219080	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO. 08-15 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a back disorder. 

2. Entitlement to service connection for right ear hearing loss, to include an acoustic neuroma.


REPRESENTATION

Appellant represented by:	Kenneth A. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to April 1972, including verified active and inactive duty for training (ACDUTRA and INACDUTRA) from 1970 to 1998. 

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. In June 2011, the appeal was remanded in order for the Veteran to attend a travel board hearing. The Veteran attended a hearing before the undersigned in January 2012.

The Veteran's claim for service connection for hearing loss has been characterized as one for right ear hearing loss. Review of the evidence shows that the Veteran has an acoustic neuroma on the right side. In light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the Board has recharacterized the hearing loss issue as stated on the title page.

The Veteran has stated on multiple occasions, including at his May 2007 VA examination, that he is unable to obtain employment. This may be a claim for TDIU. As this is a service connection claim, not an increased rating claim, this matter is REFERRED to the RO for proper development. Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.
REMAND

The Veteran contends that his right ear hearing loss, to include an acoustic neuroma, and his back disorder are due to his ACDUTRA service. He reports that, while on ACDUTRA, he participated in training exercises such as bivouac, digging foxholes, and chopping things. See Hearing Transcript at 6. Reserve personnel records show he taught classes, led interrogation teams during field exercises, worked as a motor officer maintaining vehicles, and conducted intelligence research.

The Veteran contends that his right ear hearing loss is due to noise exposure during ACDUTRA. The Veteran was first diagnosed with sensorineural hearing loss and an acoustic neuroma of the right ear in October 2003. See Records of Jones Otolaryngology Group. The Veteran should be afforded a VA examination to determine if this disorder/these disorders are due to service. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical examination when it is necessary to decide the claim).

The Veteran reports that his back disorder began during his ACDUTRA (in the late 1990s) and has been continuous since that time. See Hearing Transcript at 7. Service medical records (including records from his Reserve service) do not show treatment for a back disorder, but the Veteran is competent to report his symptoms. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). The first medical treatment for a back disorder was by Dr. Crawford in March 2005. At that time, the Veteran was diagnosed with degenerative lumbar spine disease. The Veteran should be afforded a VA examination to determine if this disorder is due to service. McClendon, supra.

At his hearing before the undersigned, the Veteran stated that he had received treatment from Dr. Crawford, Morehouse Medical Associates, Resurgence Orthopedics, Dr. Senajones (verify spelling), and Dr. Stennerson at Northside Hospital. See Hearing Transcript at 11-10. He also stated that there may be other providers he had seen, and that he would provide VA a list of these providers. Id. at 12. The Veteran should be given the opportunity to identify all providers who had provided him with treatment. Then, current and complete records from these providers should be obtained. 38 C.F.R. § 3.159 (2011).

The Veteran also stated that he had applied for Social Security Administration (SSA) disability benefits. See Hearing Transcript at 26. He implied that these benefits are related to his hearing loss. Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). This appeal must be remanded to obtain the Veteran's complete SSA records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his hearing loss, including the acoustic neuroma, and for a back disorder. Specifically ask the Veteran to provide releases for Dr. Crawford, Morehouse Medical Associates, Resurgence Orthopedics, Dr. Senajones (verify spelling), and Dr. Stennerson at Northside Hospital.

2. Obtain all VA treatment records which have not been obtained already. Once signed releases are received from the Veteran, obtain or update all private treatment records. A copy of any records obtained, to include a negative reply, should be included in the claims file.

3. Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession. A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

4. Then, schedule the Veteran for a VA audiological examination to determine the current nature and etiology of his right ear hearing loss and acoustic neuroma. The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination. All appropriate tests and studies should be accomplished. The Veteran should be asked to provide a complete medical history, including a history of his in-service, ACDUTRA, and civilian noise exposure. The examiner should be asked to identify any hearing loss, acoustic neuromas, or other audiological problems currently experienced by the Veteran.

Based on a review of the Veteran's claims file and the results of his physical examination, the Veteran's statements regarding the development and treatment of his claimed disorder, and any available medical literature, the examiner should do the following:

(a) The examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acoustic neuroma is related to acoustic trauma during active service, to include ACDUTRA.
(b) If an acoustic neuroma is related to acoustic trauma during active service, including ACDUTRA, the examiner should opine whether it is at least as likely as not that right ear hearing loss is due to the acoustic neuroma.
(c) If an acoustic neuroma is NOT related to acoustic trauma during active service, including ACDUTRA, the examiner should opine whether it is at least as likely as not that right ear hearing loss, independent of the neuroma, is due to acoustic trauma during active service, including ACDUTRA.

The examiner should state whether the Veteran's lay statements regarding his symptoms are consistent with the medical principles involved. Citations to any medical literature used in offering this opinion should be provided.

5. Then, schedule the Veteran for a VA examination to determine the current nature and etiology of his back disorder. The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination. All appropriate tests and studies should be accomplished. The Veteran should be asked to provide a complete medical history. The examiner should be asked to identify any back disorder currently experienced by the Veteran.

Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a back disorder, if diagnosed, is related to active service or any incident of service. A complete rationale must be provided for any opinions expressed.

The examiner should state whether the Veteran's lay statements regarding his symptoms are consistent with the medical principles involved. Citations to any medical literature used in offering this opinion should be provided. 

6. Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed. In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures. Stegall v. West, 11 Vet. App. 268 (1998). 4).

7. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
	MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (2011).

